DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 9998870).

    PNG
    media_image1.png
    524
    350
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    409
    389
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    288
    449
    media_image3.png
    Greyscale

 	With respect to claim 1, Bennett et al. (US 9998870) discloses a proximity sensor (figure 15a, element 1500), comprising: a transceiver unit (15A, elements 1502 and 1504 (per column 28, lines 40-50 the transmitter and receiver can be located at the same device which is coupled with the transmission 
  	Here, the communications interface of a transceiver (1006, Leaky coaxial cable (1008 described in  column 21, lines 10-15 as communications interface that can be a coaxial cable), is described in column 28, lines 40-50.  
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the teaching of the leaky coaxial cable/communications interface of figure 10a in the device of figure 15 for the purpose of clarifying the type of communications interface. Note: here leaky is interpreted as signal loss along the line. 
 	With respect to claim 2, the combination above produces the proximity sensor of claim 1, further comprising a load  (downstream line) operably coupled to the transceiver unit (15A, elements 1502 and 1504) via the leaky coaxial cable (comm interface).
 	With respect to claim 3, the combination above produces the proximity sensor of claim 1, wherein the leaky coaxial cable (communication interface) comprises at least one shielding layer (insulation on the conductor) having an opening formed therein (here the opening can be anything allowing the energy in the form of a wave to pass through) , the opening in the at least one shielding layer allowing for energy leakage from the leaky coaxial cable.
 	With respect to claim 4, the combination above discloses the proximity sensor of claim 1, wherein the leaky coaxial cable comprises:  conductive core (conductor, wire for example see figure 3, 301) ;a dielectric layer (insulation, 302) surrounding the conductive core; and a conductive shielding (transmission medium such as 125) layer surrounding the dielectric layer, wherein the opening (wherein em waves can transmit) is formed in the conductive shielding layer.
 	With respect to claim 5, the combination above produces the proximity sensor of claim 4, further comprising an outer sheath surrounding the conductive shielding layer, wherein the opening is 
	With respect to claim 6, the combination above produces the proximity sensor of claim 1, wherein the at least one shielding layer has a plurality of openings formed therein (here, the openings are interpreted simply as places allowing for energy in the form of em waves to pass through).
 	With respect to claim 7, the combination above produces the proximity sensor of claim 6, wherein the openings are spaced apart along an axially direction of the leaky coaxial cable.
 		With respect to claim 8, the combination above in the system of figure 22 produces the proximity sensor of claim 1, further comprising a controller (2202), the controller comprising a processing unit (2204) and a memory (2206) operably coupled to the processing unit, the memory having computer-executable instructions stored thereon that, when executed by the processing unit, cause the processing unit to: compare (see claim 4) an input signal to a response signal; and detect (see claim 1) an object in proximity to the leaky coaxial cable based on the comparison.
 	With respect to claim 9, the combination above produces the proximity sensor of claim 8, wherein the memory has further computer-executable instructions stored thereon that, when executed by the processing unit, cause the processing unit to periodically calibrate the proximity sensor.(see claim 5, stating when change in parameter is greater than a threshold parameter change…, this is interpreted as the calibration).
 

Allowable Subject Matter
s 10-11, 13 and 16-20  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	With respect to claim 10, the prior art fails to suggest or disclose wherein the transceiver unit is a modulated pulse transceiver unit.
 	With respect to claim 16, the prior art fails to suggest or disclose the generation of a direct current (DC) output signal from a reflected input signal.
	With respect to claim 18, the prior art fails to suggest or disclose a steering wheel, comprising:
a frame: a foam layer; and the proximity sensor of claim 1, wherein the leaky coaxial cable is embedded in and/or attached to at least one of the frame or the foam layer.


Claims 12, 14-15 are allowed.
 	With respect to claim 14, the prior art fails to suggest or disclose wherein the transceiver unit comprises a rectifier and a filter, wherein the filter is configured to reduce or eliminate radiofrequency (RF) components of a eflected signal and the rectifier is configured to convert the reflected signal to a direct current {DC} component.
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAREEM E ALMO/Examiner, Art Unit 2849                          
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842